WATKINS, Judge,
concurring in part and dissenting in part:
I dissent. With deference to the views of my brothers who see the matter differently, my review of this guilty-plea case discloses neither constitutional error nor an abuse of discretion on the part of the trial judge.
The female witness was called by the defense during the presentencing portion of the trial. She testified on direct examination that she knew both the male appellant and the female victim, having worked with them in the dining facility for six months or more. Her story — that the two principals had engaged in “grab-assing” previously— portrayed the appellant in a most favorable light (in essence as an upright, hard-working individual) and the victim most unfavorably (as somewhat of a tease, prone to flirtatious behavior around the appellant). On cross-examination, it became clear that the witness was a “good buddy” of the appellant and that she did not like the victim, apparently because the victim had previously accused the witness of “several things in the mess hall” and had referred to her as “Miss Piggy.” The witness further testified that she had worked for almost two years with, and considered herself a fairly good friend of, Specialist Four Russell, the appellant’s roommate. It was at this point during the cross-examination of the witness that the trial counsel asked if it wasn’t true that “the three of you are drug buddies.” A defense objection to the question was overruled, but the witness refused to answer the question. Following a brief out-of-court hearing, the trial judge directed that the testimony of the witness be stricken and that it not be considered by the court members for any purpose.
As noted in the lead opinion, the actions of the trial judge comport fully with a general evidentiary rule of Federal and military law. Although the questioning had reached the point where an instruction on uncharged misconduct might well have been indicated, in my view there can be little question that the subject matter of the cross-examination was germane to the direct examination and was related to the witness’ credibility. See United States v. Rivas, 3 M.J. 282, 285 (CMA 1977). Moreover, the witness’ testimony regarding her friendship with the appellant (and his roommate) and her dislike of the victim gave rise *836to a legitimate issue of bias in my opinion. Since bias, prejudice, or a motive to misrepresent can affect the totality of a witness’ testimony, trial judges are properly vested with broad discretion in permitting the impeachment of such a witness. See e. g., United States v. Robinson, 530 F.2d 1076, 1079-82 (D.C.Cir.1976) wherein it was held that permitting a prosecutor to delve into the witness’ drug involvement with the defendant did not constitute an abuse of discretion; see also Military Rules of Evidence, 608(c) (1 September 1980).
Because I believe that the proper evidentiary rule was applied in this instance, and because I find the record otherwise free from error, I would affirm the sentence as well as the findings of guilty.